Case: 21-40050     Document: 00516021307         Page: 1     Date Filed: 09/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 20, 2021
                                  No. 21-40050                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gary Don Franks,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-155-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gary Don Franks, federal prisoner # 10948-078, seeks to proceed in
   forma pauperis (IFP) in this appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. He has also moved for
   leave to file a supplemental brief, which motion is GRANTED. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40050      Document: 00516021307            Page: 2   Date Filed: 09/20/2021




                                      No. 21-40050


   construe Franks’s IFP motion as a challenge to the district court’s
   certification that his appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3). To show a
   nonfrivolous appellate issue, Franks must demonstrate that his appeal raises
   legal points that are arguable on the merits. See Howard v. King, 707 F.2d
   215, 220 (5th Cir. 1983).
          The denial of a motion for compassionate release is reviewed for abuse
   of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   A district court abuses its discretion when it “bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.” Id. (internal
   quotation marks and citation omitted). Because Franks himself filed the
   motion for compassionate release, the district court’s ruling on it was
   “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          The district court found that Franks failed to show compelling or
   extraordinary reasons for a sentence reduction; it also found that the 18
   U.S.C. § 3553(a) factors weighed against a reduction. Franks challenges both
   determinations, but because we may affirm on any basis supported by the
   record, we address only the latter. See United States v. Chacon, 742 F.3d 219,
   220 (5th Cir. 2014).        This court gives deference to a district court’s
   consideration of the § 3553(a) factors. Chambliss, 948 F.3d at 693. Here, the
   record reflects that the district court considered Franks’s arguments but
   nevertheless concluded that the § 3553(a) factors weighed against his request
   in view of the nature of his offense, his history and characteristics, and the
   need to provide just punishment. Franks does not show that the court abused
   its discretion in reaching this conclusion, and his disagreement with the
   court’s balancing of the § 3553(a) factors “is not a sufficient ground for
   reversal.” Id. at 694.




                                           2
Case: 21-40050    Document: 00516021307          Page: 3   Date Filed: 09/20/2021




                                  No. 21-40050


         Accordingly, Franks fails to demonstrate that his appeal involves any
   arguably meritorious issues. See Howard, 707 F.2d at 220. We DENY his
   motion to proceed IFP and DISMISS the appeal as frivolous. See Baugh,
   117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                       3